     Case 5:20-cv-00180-DCB-MTP Document 38 Filed 04/21/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION


ROBERT H. DARVILLE, et al.                                     PLAINTIFFS


v.                               CIVIL ACTION NO. 5:20-cv-180-DCB-MTP



N. FORREST GERMANY, et al.                                    DEFENDANTS




                        ORDER TERMINATING STAY

     Defendant Denbury Onshore, LLC (“Denbury”) previously filed a

Motion to Dismiss/Stay [ECF No. 21], in which Denbury requested

that the Court dismiss or stay this matter until the Plaintiffs

exhausted their administrative remedies before the Mississippi

State Oil and Gas Board (the “Board”).       The Court denied Denbury’s

request for a dismissal but granted a stay of this matter on March

1, 2021, pending the exhaustion of all administrative remedies

before the Board.    [ECF No. 37].

     By letter dated April 7, 2021, Denbury’s counsel informed the

Court that the Board filed of record Order No. 127-2021 on March

31, 2021.    Denbury’s counsel provided the Court with a copy of

Order No. 127-2021 and stated in the letter:        “This Order

concludes the administrative exhaustion by the Mississippi State

Oil and Gas Board.”    Letter from William F. Blair, Esq. to Judge
                                     1
     Case 5:20-cv-00180-DCB-MTP Document 38 Filed 04/21/21 Page 2 of 2



David C. Bramlette III and Magistrate Judge Michael T. Parker of

4/7/2021.   Given Denbury’s representation to the Court that

exhaustion of administrative remedies at the Board has occurred

and having received no notification to the contrary from the

Plaintiffs, the Court finds that the stay should be terminated.

     Accordingly,

     IT IS HEREBY ORDERED that the stay previously entered by the

Court on March 1, 2021 [ECF No. 37] pending exhaustion of

administrative remedies at the Mississippi State Oil and Gas Board

is terminated, and the parties may proceed with the litigation of

this matter.

     SO ORDERED, this the 21st day of April 2021.

                                        /s/ David Bramlette________
                                        UNITED STATES DISTRICT JUDGE




                                    2
